Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-18 are presented for examination.

Priority
The Applicants’ claim for priority based upon 15/281,912 filed on September 30, 2016 is duly noted by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on March 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,985,797, U.S. Patent 10,341,133, and U.S. Patent 10,554,437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Vassilev et al. [U.S. Patent Publication 2006/0123806] discloses a refrigerator and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0161835 to Jablokov et al. discloses a system and method of monitoring and controlling appliances.
U.S. Patent Publication 2017/0031337 to Jablokov et al. discloses the monitoring and controlling of appliances.
U.S. Patent Publication 2017/0213443 to Hirayama discloses an electronic apparatus and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689